DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the means for receiving" in 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term is treated as “the means for receiving wireless power”.
	Claims 22-32 depend on claim 21, hence claims 22-32 inherit deficiencies of claim 21.
Claim 33 depends on canceled claim 1. Correction is needed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 28-33, 34 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al (US 20160099758 A1)
	Regarding claim 21, Bell teaches a wireless power receiver comprising: means for receiving wireless power from a wireless power transmission system (see 100 fig.1 para 0044), the means for receiving (see 103 fig.1 para 0044), having a plurality of configuration settings (see 103 fig.1 para 0044, 0054); and circuitry coupled to the means for receiving and configured to: measure at least one characteristic of the received wireless power (see Signal strength para 0146, 0199, 0209, 0219); determine that the at least one characteristic fails to meet a preset threshold (see Signal strength, threshold para 0146, 0199, 0209, 0219); and in response to determining that the at least one characteristic fails to meet the preset threshold (see Signal strength, threshold para 0146, 0199, 0209, 0219), reconfigure the means for receiving wireless power (see para 0146, 0199, 0209, 0219).
	Regarding claim 34, Bell teaches a method of operating a wireless power receiver, comprising: measuring at least one characteristic (see Signal strength para 0146, 0199, 0209, 0219); of wireless power received (see 103 fig.1 para 0044), from a wireless power transmission system  (see 100 fig.1 para 0044), by a receiving means having a plurality of configuration settings  (see 103 fig.1 para 0044, 0054); determining that the at least one characteristic fails to meet a preset threshold (see Signal strength, threshold para 0146, 0199, 0209, 0219); and reconfiguring the means for receiving in response to determining that the at least one characteristic fails to meet the preset threshold (see para 0146, 0199, 0209, 0219).
	Regarding claim 40, Bell teaches one or more non-transitory computer readable media having stored thereon program instructions which, when executed by a processing system of a machine(see 103 fig.1 para 0044), cause the machine to: measure at least one characteristic of wireless power received (see Signal strength para 0146, 0199, 0209, 0219), from a wireless power transmission system, by a receiving means having a plurality of configuration settings (see Signal strength para 0146, 0199, 0209, 0219); determine that the at least one characteristic fails to meet a preset threshold (see Signal strength, threshold para 0146, 0199, 0209, 0219); and reconfigure the means for receiving in response to determining that the at least one characteristic fails to meet the preset threshold  (see Signal strength, threshold para 0146, 0199, 0209, 0219).
	Regarding claim 28, Bell teaches invention set forth above, Bell further teaches wherein the means for receiving wireless power includes at least one radio frequency (RF) antenna (see 103, 112 fig.1 para 0044, 0047, 0051, 0054, 0080-0084).
	Regarding claim 29, Bell teaches invention set forth above, Bell further teaches wherein the at least one RF antenna includes a switchable antenna array (see 103, 112 fig.1 para 0044, 0047, 0051, 0054, 0080-0084).
	Regarding claim 30, Bell teaches invention set forth above, Bell further teaches wherein the at least one RF antenna includes a plurality of RF antennas (see 103, 112 fig.1 para 0044, 0047, 0051, 0054, 0080-0084).
	Regarding claim 31, Bell teaches invention set forth above, Bell further teaches, wherein the plurality of configuration settings adjust a type of the means for receiving wireless power (see 103, 112 fig.1 para 0044, 0047, 0051, 0054, 0080-0084).
	Regarding claim 32, Bell teaches invention set forth above, Bell further teaches wherein the at least one characteristic includes a measure of power received by the means for receiving wireless power from the wireless power transmission system (see Signal strength para 0146, 0199, 0209, 0219).
	Regarding claim 33, Bell teaches invention set forth above (assuming claim 33 depends on claim 21 not claim 1), Bell further teaches wherein the at least one characteristic includes a signal strength measurement of the received wireless power (see Signal strength para 0146, 0199, 0209, 0219).
Allowable Subject Matter
Claims 22-27, and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 22, Bell teaches invention set forth above, Bell doesn’t expressly teach  wherein each of the plurality of configuration settings modifies one or more attributes of the means for receiving wireless power, and wherein the circuitry is further configured to: cycle through two or more of the plurality of configuration settings to facilitate identification of one of the two or more configuration settings that provides the wireless power receiver a maximum available wireless power transfer from the wireless power transmission system.
	Hence claim 22 will be deemed allowable if 112 rejection is satisfied and written in independent form. 
	Claims 23-27 will also been deemed allowable when 112 rejection of claims 21 is satisfied and claim 22 is written in independent form 
	Regarding claim 35, Bell teaches invention set forth above, Bell doesn’t expressly wherein each of the plurality of configuration settings modifies one or more attributes of the means for receiving wireless power, the method further comprising: cycling through two or more of the plurality of configuration settings to facilitate identifying one of the two or more configuration settings that provides the wireless power receiver a maximum available wireless power transfer from the wireless power transmission system.
	Hence claim 35 will be deemed allowable if claim 35 is written in independent form. 
	Claims 36-39 will also been deemed allowable when claim 35 is written in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836